Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Final office is a response to the papers filed on 05/31/2022.
Claims 1-21 are pending.


Response to Arguments
Applicant's arguments file on 4/06/2011 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wudner et al. (KR 20160135238 A).

Regarding claims 16 and 20, Wudner et al. discloses:
An antenna system (see Fig. 3 and 4), comprising: 
a transmitter antenna array comprising a plurality of radiating elements (see Fig. 3 and 4, see Spec, the system may include a radar antenna array.....), the transmitter antenna array having an operating frequency higher than frequency ranges for wireless communication (see Spec, useful frequency ranges may be 1 to 10 GHz, 12 to 27 GHz, and / or 77 to 81 GHz, e.g., automotive bands. However, the present application is not so limited, but frequencies of radiation or electromagnetic waves that are greater than, intervening, or less than the above-mentioned values are additionally considered.....); and 
4Application No.: 16/822,122Docket No.: GOOGLE 3.OF-2736 one or more receiver antenna arrays each comprising a plurality of radiating elements, the one or more receiver antenna arrays being located within a near-field range of a transmission field of the transmitter antenna array, the near-field range being a sub-region of the transmission field (see Fig. 3-4, Spec, The near field may correspond to an area where there are strong reactive fields generated from the electric charges and charges in the base system induction coil 104a that do not radiate power away from the base system induction coil 104a. In some cases, the near field may correspond to an area that is within about 1/2 of the wavelength of the base system induction coil 104a [wherein the area of the wavelength of the base system induction coil is a transmission field], see spec, The transfer of energy can be accomplished by transferring energy from the near field of the transmission induction coil into the region in which such near field is established....,  Thus, a transmitter, such as the base wireless charging system 202, may have a mechanism for determining when receivers, such as the electric vehicle charging system 114, are present in the near field of the base system induction coil 204.....) .

Regarding claim 17, Wudner et al. discloses:
one or more rectifier configured to convert RF received by the one or more receiver antenna arrays into electrical energy; and one or more energy storage units configured to store the electrical energy (see Spec, Power converters 236 and 238 may also include a rectifier and switching circuitry to produce a power output suitable for charging the battery....).


Regarding claim 18, Wudner et al. discloses:
further comprising: one or more feedback devices configured to: generate measurements on power received by the one or more receiver antenna arrays; and send the measurements to one or more processors associated with the transmitter antenna array through a Bluetooth link (the electric vehicle communication system 374 to communicate other information between the base wireless power charging system 302 and the electric vehicle charging system 314, (E. G., Channels) may be present. This information includes information about electric vehicle characteristics, battery characteristics, charging status, and information about the power capabilities of both the base wireless power charging system 302 and the electric vehicle charging system 314, And may include maintenance and diagnostic data. These communication channels may be separate physical communication channels such as, for example, Bluetooth, ZigBee, cellular....).

Regarding claim 19 and 20, Wudner et al. discloses:
wherein a boundary of the near-field range of the transmitter antenna array is at 0.5-2 meter (see Spec, In some cases, the near field may correspond to an area that is within about 1/2 of the wavelength of the base system induction coil 104a...., [wherein a boundary of the near field range is at 0.5-2 meter is a design choice]).


Regarding claim 21, Wudner et al. discloses:
wherein the transmission field includes a non- radiative range and a far-field range (see Spec,  .... rather than propagating most of the energy in the electromagnetic wave in the far-field...... Therefore, a sufficiently large object placed in the detection space can be used as a non-zero radar response....).

Allowable Subject Matter
		Claim 1 is allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the combination to the prior art fail to disclose:
“control the plurality of radiating elements to focus electromagnetic waves on a first focal point within the near-field range, the first focal point corresponding to a first receiver antenna of the one or more receiver antennas; control the transmitter antenna array to transmit power to the first receiver antenna; determine, based on the signals from the one or more sensors, that a-the person is located within the near-field range of the transmitter antenna array; and control the transmitter antenna array to stop transmitting power to the first receiver antenna”

Claims 2-15 are would be allowed as being directly or indirectly dependent of the allowed independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/     Primary Examiner, Art Unit 2851